U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [x] QUARTERLY REPORT UNDER SECTION 13 OF 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT GREENE COUNTY BANCORP, INC. (Exact name of small business issuer as specified in its charter) Commission file number0-25165 United States14-1809721 (State or other jurisdiction of incorporation or organization)(I.R.S. EmployerIdentification Number) 302 Main Street, Catskill, New York (Address of principal executive office)(Zip code) Registrant's telephone number, including area code: (518) 943-2600 Check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes: XNo: Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act. Yes: No: X As of November 13, 2007, the registrant had 4,148,420 shares of common stock outstanding at $ .10 par value. Transitional Small Business Disclosure Format:Yes:No: X GREENE COUNTY BANCORP, INC. INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) *Consolidated Statements of Financial Condition 3 *Consolidated Statements of Income 4 *Consolidated Statements of Comprehensive Income 5 *Consolidated Statements of Changes in Shareholders’ Equity 6 *Consolidated Statements of Cash Flows 7 *Notes to Consolidated Financial Statements 8-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14-25 Item 3. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27-31 Exhibit 31.1 302 Certification of Chief Executive Officer Exhibit 31.2 302 Certification of Chief Financial Officer Exhibit 32.1 906 Statement of Chief Executive Officer Exhibit 32.2 906 Statement of Chief Financial Officer 28 29 30 31 Greene County Bancorp, Inc. Consolidated Statements of Financial Condition As of September 30, 2007 and June 30, 2007 (Unaudited) (In thousands, except share and per share amounts) ASSETS September 30, 2007 June 30, 2007 Cash and due from banks $ 9,812 $ 11,127 Federal funds sold 10,727 2,899 Total cash and cash equivalents 20,539 14,026 Securities available for sale, at fair value 83,179 87,184 Federal Home Loan Bank stock, at cost 657 657 Loans 219,618 208,705 Less: Allowance for loan losses (1,597 ) (1,486 ) Unearned origination fees and costs, net 85 61 Net loans receivable 218,106 207,280 Premises and equipment 14,148 13,712 Accrued interest receivable 1,859 1,955 Prepaid expenses and other assets 653 1,012 Total assets $ 339,141 $ 325,826 LIABILITIES AND SHAREHOLDERS’ EQUITY Noninterest bearing deposits $ 41,638 $ 44,020 Interest bearing deposits 255,423 240,156 Total deposits 297,061 284,176 Borrowings from FHLB 5,000 5,000 Accrued expenses and other liabilities 1,280 1,235 Total liabilities 303,341 290,411 Shareholders’ equity: Preferred stock, Authorized 1,000,000 shares; none issued Common stock, par value $.10 per share; Authorized:12,000,000 shares Issued: 4,305,670 shares Outstanding: 4,151,286 shares at September 30, 2007 and 4,151,066 shares at June 30, 2007; 431 431 Additional paid-in capital 10,346 10,319 Retained earnings 25,851 25,962 Accumulated other comprehensive income (loss) 55 (400 ) Treasury stock, at cost, 154,384 shares at September 30, 2007, and 154,604 shares at June 30, 2007 (829 ) (828 ) Unearned ESOP shares, at cost (54 ) (69 ) Total shareholders’ equity 35,800 35,415 Total liabilities and shareholders’ equity $ 339,141 $ 325,826 See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Income For the Three Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands, except share and per share amounts) 2007 2006 Interest income: Loans $ 3,558 $ 3,179 Investment securities – taxable 256 161 Mortgage-backed securities 393 360 Tax exempt securities 275 269 Interest bearing deposits and federal funds sold 127 102 Total interest income 4,609 4,071 Interest expense: Interest on deposits 1,802 1,376 Interest on borrowings 46 46 Total interest expense 1,848 1,422 Net interest income 2,761 2,649 Provision for loan losses 143 45 Net interest income after provision for loan losses 2,618 2,604 Noninterest income: Service charges on deposit accounts 631 471 Debit Card Fees 183 139 Investment Services 92 107 Other operating income 190 174 Total noninterest income 1,096 891 Noninterest expense: Salaries and employee benefits 1,520 1,378 Occupancy expense 220 157 Equipment and furniture expense 214 196 Service and data processing fees 257 217 Computer software, supplies & support 80 56 Office supplies 42 28 Other 572 401 Total noninterest expense 2,905 2,433 Income before provision for income taxes 809 1,062 Provision for income taxes 240 308 Net income $ 569 $ 754 Basic EPS $ 0.14 $ 0.18 Basic average shares outstanding 4,137,556 4,117,643 Diluted EPS $ 0.14 $ 0.18 Diluted average shares outstanding 4,184,289 4,187,925 Dividends per share $ 0.25 $ 0.23 See notes to consolidated financial statements Greene County Bancorp, Inc. Consolidated Statements of Comprehensive Income For the Three Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 Net income $ 569 $ 754 Other comprehensive income: Unrealized holding gain on available for sale securities, arising during the three months endedSeptember 30, 2007 and 2006, net of income taxes of $290 and $295, respectively. 455 462 Comprehensive income $ 1,024 $ 1,216 See notes to consolidated financial statements Greene County Bancorp, Inc. Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) Accumulated Additional Other Unearned Total Common Paid – In Retained Comprehensive Treasury ESOP Shareholders’ Stock Capital Earnings Income (Loss) Stock Shares Equity Balance at June 30, 2006 $431 $10,300 $24,588 ($747) ($860) ($131) $33,581 ESOP shares earned 37 16 53 Options exercised (1) 5 4 Dividends declared (424) (424) Net income 754 754 Unrealized gain on securities, net 462 462 Balance at September 30, 2006 $431 $10,336 $24,918 ($285) ($855) ($115) $34,430 Balance at June 30, 2007 $431 $10,319 $25,962 ($400) ($828) ($69) $35,415 ESOP shares earned 28 15 43 Options exercised (1) 3 2 Shares repurchased (4) (4) Dividends declared (462) (462) Net income 569 569 Adoption of FIN 48 (218) (218) Unrealized gain on securities, net 455 455 Balance at September 30, 2007 $431 $10,346 $25,851 $55 ($829) ($54) $35,800 See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Cash Flows For the Three Months Ended September 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 Cash flows from operating activities: Net Income $ 569 $ 754 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 258 224 Net amortization of premiums and discounts 80 255 Provision for loan losses 143 45 ESOP shares earned 43 53 Net increase in accrued income taxes 179 220 Net decrease (increase) in accrued interest receivable 96 (12 ) Net (increase) decrease in prepaid and other assets (26 ) 102 Net decrease in other liabilities (257 ) (246 ) Net cash provided by operating activities 1,085 1,395 Cash flows from investing activities: Proceeds from maturities and calls of securities 4,362 1,812 Purchases of securities (2,224 ) (3,034 ) Principal payments on securities 2,532 3,655 Net increase in loans receivable (10,969 ) (6,358 ) Proceeds from sale of premises and equipment 1 Purchases of premises and equipment (695 ) (1,403 ) Net cash (used in) investing activities (6,993 ) (5,328 ) Cash flows from financing activities: Dividends paid (462 ) (424 ) Proceeds from exercise of stock options 2 4 Repurchase of stock (4 ) Net increase in deposits 12,885 1,209 Net cash provided by financing activities 12,421 789 Net increase (decrease) in cash and cash equivalents 6,513 (3,144 ) Cash and cash equivalents at beginning of period 14,026 15,852 Cash and cash equivalents at end of period $ 20,539 $ 12,708 See notes to consolidated financial statements. Greene County Bancorp, Inc. Notes to Consolidated Financial Statements As of and for the Three Months Ended September 30, 2007 and 2006 (1)Basis of Presentation The accompanying consolidated balance sheet information as of June 30, 2007 was derived from the audited consolidated financial statements of Greene County Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, The Bank of Greene County (the “Bank”) and the Bank’s wholly owned subsidiary, Greene County Commercial Bank.The consolidated financial statements at and for the three months ended September 30, 2007 and 2006 are unaudited. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.To the extent that information and footnotes required by GAAP for complete financial statements are contained in or are consistent with the audited financial statements incorporated by reference to Greene County Bancorp, Inc.’s Annual Report on Form 10-KSB for the year ended June 30, 2007, such information and footnotes have not been duplicated herein.In the opinion of management, all adjustments (consisting of only normal recurring items) necessary for a fair presentation of the financial position and results of operations and cash flows at and for the periods presented have been included.Amounts in the prior year’s consolidated financial statements have been reclassified whenever necessary to conform to the current year’s presentation.These reclassifications had no effect on net income or retained earnings as previously reported.All material inter-company accounts and transactions have been eliminated in the consolidation. The results of operations and other data for the three months ended September 30, 2007 are not necessarily indicative of results that may be expected for the entire fiscal year ending June 30, 2008. CRITICAL ACCOUNTING POLICIES Greene County Bancorp, Inc.’s most critical accounting policy relates to the allowance for loan losses.It is based on management’s estimation of an amount that is intended to absorb losses in the existing portfolio.The allowance for loan losses is established through a provision for losses based on management’s evaluation of the risk inherent in the loan portfolio, the composition of the portfolio, specific impaired loans and current economic conditions.Such evaluation, which includes a review of all loans for which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s estimate of probable credit losses and other factors that warrant recognition in providing for the allowance of loan losses.However, this evaluation involves a high degree of complexity and requires management to make subjective judgments that often require assumptions or estimates about highly uncertain matters.This critical accounting policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. Statement of Financial Accounting Standards (“SFAS”) No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” and Staff Accounting Bulletin 59, “Noncurrent Marketable Equity Securities,” require companies to perform periodic reviews of individual securities in their investment portfolios to determine whether decline in the value of a security is other than temporary.Greene County Bancorp, Inc. makes an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss is impaired on an other-than-temporary basis.The Company considers many factors including the severity and duration of the impairment; the intent and ability of the Company to hold the security for a period of time sufficient for a recovery in value; recent events specific to the issuer or industry; and for debt securities, external credit ratings and recent downgrades.Securities on which there is an unrealized loss that is deemed to be other-than-temporary are written down to fair value with the write-down recorded as a realized loss. (2)Nature of Operations Greene County Bancorp, Inc.’s primary business is the ownership and operation of its subsidiaries.The Bank of Greene County has nine full-service offices and an operations center located in its market area consisting of Greene County, Columbia County and southern Albany County, New York.The Bank of Greene County is primarily engaged in the business of attracting deposits from the general public in The Bank of Greene County’s market area, and investing such deposits, together with other sources of funds, in loans and investment securities.Greene County Commercial Bank’s primary business is to attract deposits from and provide banking services to local municipalities. (3)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the assessment of other-than-temporary security impairment. While management uses available information to recognize losses on loans, future additions to the allowance for loan losses (the “Allowance”) may be necessary based on changes in economic conditions, asset quality or other factors.In addition, various regulatory authorities, as an integral part of their examination process, periodically review our Allowance.Such authorities may require us to recognize additions to the Allowance based on their judgments of information available to them at the time of their examination. Greene County Bancorp, Inc. makes an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss is impaired on an other-than-temporary basis.The Company considers many factors including the severity and duration of the impairment; the intent and ability of the Company to hold the security for a period of time sufficient for a recovery in value; recent events specific to the issuer or industry; and for debt securities, external credit ratings and recent downgrades.Securities on which there is an unrealized loss that is deemed to be other-than-temporary are written down to fair value with the write-down recorded as a realized loss. (4)Earnings Per Share (“EPS”) Basic earnings per shareis computed by dividing net income by the weighted average number of common shares outstanding during the period.Diluted earnings per share is computed in a manner similar to that of basic earnings per share except that the weighted-average number of common shares outstanding is increased to include the number of incremental common shares that would have been outstanding under the treasury stock method if all potentially dilutive common shares (such as stock options) issued became vested during the period.Unallocated common shares held by the ESOP are not included in the weighted-average number of common shares outstanding for either the basic or diluted earnings per share calculations. Weighted Average Number Net Income Of Shares Outstanding Earnings per share Three months ended September 30, 2007 $ 569,000 Basic 4,137,556 $ 0.14 Effect of dilutive stock options 46,733 (0.00 ) Diluted 4,184,289 $ 0.14 Three months ended September 30, 2006 $ 754,000 Basic 4,117,643 $ 0.18 Effect of dilutive stock options 70,282 (0.00 ) Diluted 4,187,925 $ 0.18 (5) Dividends On July 18, 2007, the Board of Directors declared a semi-annual cash dividend of $0.25 per share of Greene County Bancorp, Inc.’s common stock.The dividend reflects an annual cash dividend rate of $0.50 per share, which is equal to the rate reflected by the prior semi-annual dividend paid in March 2007.The dividend was payable to stockholders of record as of August 15, 2007, and paid on September 1, 2007.It should be noted that Greene County Bancorp, Inc.’s mutual holding company continued to waive receipt of dividends on the 2,304,632 shares of Company common stock it owns for the current period. On August 22, 2007, the Board of Directors announced that the Company will begin paying a cash dividend quarterly rather than semi-annually.(See Note 9). (6)Impact of Inflation and Changing Prices The consolidated financial statements of Greene County Bancorp, Inc. and notes thereto, presented elsewhere herein, have been prepared in accordance with generally accepted accounting principles in the United States of America, which require the measurement of financial position and operating results in terms of historical dollars without considering the change in the relative purchasing power of money over time and due to inflation.The impact of inflation is reflected in the increased cost of Greene County Bancorp, Inc.’s operations.Unlike most industrial companies, nearly all the assets and liabilities of Greene County Bancorp, Inc. are monetary.As a result, interest rates have a greater impact on Greene County Bancorp, Inc.’s performance than do the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or to the same extent as the price of goods and services. (7) Impact of Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements. SFAS No.157 applies to other accounting pronouncements that require or permit fair value measurements. The new guidance is effective for financial statements issued for fiscal years beginning after November15, 2007, and for interim periods within those fiscal years.The Company is currently evaluating the potential impact, if any, of the adoption of SFAS No.157 on its consolidated financial position, results of operations and cash flows. On September29, 2006, the FASB issued SFAS No.158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”, which amends SFAS 87 and SFAS 106 to require recognition of the overfunded or underfunded status of pension and other postretirement benefit plans on the balance sheet. Under SFAS 158, gains and losses, prior service costs and credits, and any remaining transition amounts under SFAS 87 and SFAS 106 that have not yet been recognized through net periodic benefit cost will be recognized in accumulated other comprehensive income, net of tax effects, until they are amortized as a component of net periodic cost. The measurement date
